

	

		II

		109th CONGRESS

		1st Session

		S. 132

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Smith (for himself

			 and Mrs. Lincoln) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow a

		  deduction for premiums on mortgage insurance, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Mortgage Insurance Fairness

			 Act.

		2.Premiums for

			 mortgage insurance

			(a)In

			 generalParagraph (3) of section 163(h) of the Internal Revenue

			 Code of 1986 (relating to qualified residence interest) is amended by adding

			 after subparagraph (D) the following new subparagraph:

				

					(E)Mortgage

				insurance premiums treated as interest

						(i)In

				generalPremiums paid or accrued for qualified mortgage insurance

				by a taxpayer during the taxable year in connection with acquisition

				indebtedness with respect to a qualified residence of the taxpayer shall be

				treated for purposes of this subsection as qualified residence interest.

						(ii)PhaseoutThe

				amount otherwise allowable as a deduction under clause (i) shall be reduced

				(but not below zero) by 10 percent of such amount for each $1,000 ($500 in the

				case of a married individual filing a separate return) (or fraction thereof)

				that the taxpayer’s adjusted gross income for the taxable year exceeds $100,000

				($50,000 in the case of a married individual filing a separate return).

						.

			(b)Definition and

			 special rulesParagraph (4) of section 163(h) of the Internal

			 Revenue Code of 1986 (relating to other definitions and special rules) is

			 amended by adding at the end the following new subparagraphs:

				

					(E)Qualified

				mortgage insuranceThe term qualified mortgage

				insurance means—

						(i)mortgage

				insurance provided by the Veterans Administration, the Federal Housing

				Administration, or the Rural Housing Administration, and

						(ii)private mortgage

				insurance (as defined by section 2 of the Homeowners Protection Act of 1998

				(12 U.S.C.

				4901), as in effect on the date of the enactment of this

				subparagraph).

						(F)Special rules

				for prepaid qualified mortgage insuranceAny amount paid by the

				taxpayer for qualified mortgage insurance that is properly allocable to any

				mortgage the payment of which extends to periods that are after the close of

				the taxable year in which such amount is paid shall be chargeable to capital

				account and shall be treated as paid in such periods to which so allocated. No

				deduction shall be allowed for the unamortized balance of such account if such

				mortgage is satisfied before the end of its term. The preceding sentences shall

				not apply to amounts paid for qualified mortgage insurance provided by the

				Veterans Administration or the Rural Housing Administration.

					.

			3.Information

			 returns relating to mortgage insuranceSection 6050H of the Internal Revenue Code

			 of 1986 (relating to returns relating to mortgage interest received in trade or

			 business from individuals) is amended by adding at the end the following new

			 subsection:

			

				(h)Returns

				relating to mortgage insurance premiums

					(1)In

				generalThe Secretary may prescribe, by regulations, that any

				person who, in the course of a trade or business, receives from any individual

				premiums for mortgage insurance aggregating $600 or more for any calendar year,

				shall make a return with respect to each such individual. Such return shall be

				in such form, shall be made at such time, and shall contain such information as

				the Secretary may prescribe.

					(2)Statement to be

				furnished to individuals with respect to whom information is

				requiredEvery person required to make a return under paragraph

				(1) shall furnish to each individual with respect to whom a return is made a

				written statement showing such information as the Secretary may prescribe. Such

				written statement shall be furnished on or before January 31 of the year

				following the calendar year for which the return under paragraph (1) was

				required to be made.

					(3)Special

				rulesFor purposes of this subsection—

						(A)rules similar to

				the rules of subsection (c) shall apply, and

						(B)the term

				mortgage insurance means—

							(i)mortgage

				insurance provided by the Veterans Administration, the Federal Housing

				Administration, or the Rural Housing Administration, and

							(ii)private mortgage

				insurance (as defined by section 2 of the Homeowners Protection Act of 1998

				(12 U.S.C.

				4901), as in effect on the date of the enactment of this

				subsection).

							.

		4.Effective

			 dateThe amendments made by

			 this Act shall apply to amounts paid or accrued after the date of enactment of

			 this Act in taxable years ending after such date.

		

